Citation Nr: 0822542	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  02-12 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for fibromyalgia and 
arthritis of multiple joints, to include as secondary to a 
service-connected splenectomy or sickle cell trait.  

2.  Entitlement to service connection for a heart condition, 
claimed as arteriosclerotic heart disease, to include as 
secondary to a service-connected splenectomy or sickle cell 
trait.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected splenectomy or 
sickle cell trait.  

4.  Entitlement to service connection for a chronic 
disability manifested by weakness of the extremities, to 
include as secondary to a service-connected splenectomy or 
sickle cell trait.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for a mid-line laparotomy scar, status post 
splenectomy.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2000 and September 2001 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in San Diego, California.                 

The veteran initially had requested a Travel Board hearing, 
but subsequently withdrew that request in writing in January 
2003.  

By a February 2006 action, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met  

In the February 2006 action, the Board denied the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for glaucoma.  The veteran appealed the February 2006 Board 
decision regarding his increased rating claim to the United 
States Court of Appeals for Veterans Claims (Court).  
However, in an Order, dated in January 2007, the Court stated 
that the appellant had moved to dismiss the appeal.  Thus, 
the Court ordered that the appeal be dismissed.       

By a December 2002 rating action, the RO granted the 
veteran's claim of entitlement to service connection for a 
mid-line laparotomy scar, status post splenectomy.  The RO 
assigned a 10 percent disability rating for the veteran's 
service-connected scar.  In a March 2003 statement from the 
veteran, the veteran expressed his disagreement with the 10 
percent rating assigned in the December 2002 rating action 
for his service-connected scar.  Pursuant to the holding in 
Manlincon v. West, 12 Vet. App. 119 (1998), entitlement to an 
initial evaluation in excess of 10 percent for a mid-line 
laparotomy scar, status post splenectomy, is addressed in the 
REMAND portion of this document below.  The remand of this 
matter is to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  There is no medical or other competent evidence to show 
that fibromyalgia or arthritis was present during service or 
for many years thereafter; the preponderance of the evidence 
is against a nexus between a current diagnosis of 
fibromyalgia or arthritis, to include degenerative changes of 
the cervical spine, and any incident of or finding recorded 
during service; the preponderance of the evidence is against 
a finding that the veteran's service-connected splenectomy or 
sickle cell trait caused or aggravated his fibromyalgia or 
arthritis, to include degenerative changes of the cervical 
spine.    

2.  A cardiac disorder, to include arteriosclerotic heart 
disease, was not shown during service or for many years 
thereafter; the preponderance of the evidence is against a 
nexus between a current diagnosis of heart disease and 
service; the preponderance of the evidence is against a 
finding that the veteran's service-connected splenectomy or 
sickle cell trait caused or aggravated his heart disease.   

3.  Hypertension was not shown during service or for many 
years thereafter; the preponderance of the evidence is 
against a nexus between a current diagnosis of hypertension 
and service; the preponderance of the evidence is against a 
finding that the veteran's service-connected splenectomy or 
sickle cell trait caused or aggravated his hypertension.   

4.  There is no competent medical evidence of record showing 
a current diagnosis of a chronic disability manifested by 
weakness of the extremities.


CONCLUSIONS OF LAW

1.  Fibromyalgia and arthritis, to include degenerative 
changes of the cervical spine, were not incurred in or 
aggravated by active military service, nor may arthritis of 
the cervical spine or any other joint be presumed to have 
been incurred therein; the veteran's fibromyalgia and 
arthritis are not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  A heart disease, to include arteriosclerotic heart 
disease, was not incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred 
therein; the veteran's heart disease is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein; hypertension is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

4.  A claimed chronic disability manifested by weakness of 
the extremities was not incurred in or aggravated by active 
military service, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.   

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2001, September 2003, and June 2005 letters sent to the 
veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2001, September 2003, and June 2005 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
his possession and received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  

In this case, the decision from which the appeal arises, that 
is, the October 2000 rating decision, in which the veteran's 
claims for service connection for arthritis, a heart 
condition, and hypertension were denied, predated the 
effective date of the VCAA in November 2000, and the VCAA 
notices in August 2001, September 2003, and June 2005 
obviously could not comply with the express requirements of 
the law as found by the Court in Pelegrini.  [In the 
September 2001 rating action, the RO readjudicated the 
veteran's claims for service connection for arthritis, a 
heart condition, and hypertension, as per Section 7(b) of the 
VCAA which provided that cases denied as not well-grounded 
between July 14, 1999, and November 9, 2000, may be 
readjudicated upon the request of the claimant or the 
Secretary's own motion.  The RO denied the aforementioned 
claims, to include on a secondary basis.  In the September 
2001 rating action, the RO also denied the veteran's claim 
for service connection for weakness of the extremities, to 
include on a secondary basis.]  However, the Court has held 
that a supplemental statement of the case that complies with 
the applicable due process and notification requirements 
constitutes a readjudication decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006 (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  
Here, the October 2004 and March 2008 supplemental statements 
of the case satisfy a readjudication decision as defined by 
the cited legal authority and they postdated the above notice 
letters.  Providing the veteran with adequate notice followed 
by a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.         

With respect to the Dingess requirements, the veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in the March 2008 supplemental 
statement of the case, but such notice was post-decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F. 3d 892 (Fed. Cir. 2007).       

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id.  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the veteran's claims for service connection for 
arthritis, to include arthritis of the cervical spine and 
fibromyalgia, a heart condition, to include arteriosclerotic 
heart disease, hypertension, and a claimed chronic disability 
manifested by weakness of the extremities, all both on 
primary and secondary bases.  Thus, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are moot.  See Dingess, supra.  Such a lack of 
timely notice did not affect or alter the essential fairness 
of the RO's decision.  While the veteran does not have the 
burden of demonstrating prejudice, it is pertinent to note 
that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received QTC 
(VA) examinations in September 1997, July 2000, May 2001, and 
October 2003.  This medical evidence provides sufficient 
findings to resolve all four claims for service connection 
that are on appeal.  The Board specifically notes that there 
is no medical evidence of arthritis, fibromyalgia, heart 
disease hypertension or a chronic disability manifested by 
weakness of the extremities during service or for many years 
thereafter and there is no competent evidence of a nexus 
between any of these disorders and service.  In addition, 
pursuant to the Board's February 2006 remand decision, the 
examiner from the veteran's October 2003 QTC examination 
provided an addendum to that examination, in which she 
provided opinions regarding whether any of the veteran's 
claimed disabilities (arthritis, fibromyalgia, heart disease, 
hypertension and a chronic disability manifested by weakness 
of the extremities) were linked to service or caused or 
aggravated by his service-connected splenectomy or sickle 
cell trait.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 392-94 (1993).


II.  Factual Background

The veteran's service medical records show he complained 
numerous times of low back pain.  X-rays were consistently 
normal.  No neurologic deficit was found in a particular 
August 1968 record.  In a service medical record, dated in 
May 1969, it was noted that the veteran had undergone a 
splenectomy for spontaneous rupture in March 1969.  A sickle-
cell prep was pending.  A May 1969 Physical Profile Record 
shows the veteran was post- operative splenectomy for 
spontaneous rupture and sickle cell trait.  According to a 
June 1969 clinical entry, the veteran had a history of sickle 
cell anemia.  A July 1969 service medical record shows the 
veteran had a positive sickle prep that showed the veteran 
had sickle cell trait three months ago. The impression was 
sickle trait.  It was noted that there was no evidence of a 
major crisis.

A July 1969 Physical Profile Record reflects that the veteran 
had a diagnosis of sickle cell trait.  It was recommended the 
veteran be transferred to a station at a lower altitude.  The 
diagnosis was the same in an August 1969 Physical Profile 
Record.  An August 1969 clinical entry shows the veteran had 
cycle [sic] cell anemia and complained of pain in his joints.  
In an April 1970 service medical record, the veteran was 
diagnosed with sickle cell trait and it was reported that the 
veteran had had a spontaneous spleen rupture.  The objective 
examination was completely within normal limits.  When 
examined upon separation in July 1970, the veteran's heart, 
spine, musculoskeletal system, and vascular system were 
clinically evaluated as normal.  The veteran reported no 
history of high or low blood pressure. He did report a 
history of palpitation or pounding heart, cramps in his legs, 
back trouble, and swollen or painful joints.  The diagnoses 
on separation were splenectomy and sickle cell tract [sic].

In September 1971, the veteran underwent a VA examination.  
He complained of joint pains and cramps in his hands, arms, 
and lower extremities.  The veteran also described tiredness 
and a rundown feeling for a year and a half.  The examiner 
concluded that there was no organic reason for the complaints 
noted in the examination report.

In August 1991, the veteran underwent VA examination and was 
diagnosed with sickle cell trait, hypertension, possibly 
early osteoarthritis, and exertional dyspnea.  An x-ray of 
the cervical spine showed degenerative arthritis.

VA outpatient records dated from December 1990 to September 
1998 show the veteran was treated for or diagnosed with 
fibromyalgia, sickle cell trait, hypertension, and 
arteriosclerotic heart disease. 

In September 1997, the veteran underwent a VA examination.  
He complained of joint pains, primarily involving the small 
joints of the hands.  The veteran had been told he had both 
fibromyalgias and degenerative osteoarthritis in both 
shoulders and hips.  He was also diagnosed with hypertension.  
On examination, the veteran had impairment from fibromyalgias 
and degenerative osteoarthritis.  It was observed that joint 
problems were most likely unrelated to the veteran's sickle 
cell trait.  The diagnoses were sickle cell trait, 
hypertension, fibromyalgia, and degenerative osteoarthritis.

In July 2000, the veteran underwent a VA fee-basis QTC 
examination which was conducted by L.C., M.D.  At that time, 
the veteran complained of joint pain.  Upon physical 
examination, the veteran had decreased range of motion of the 
joints in the upper and lower extremities, without evidence 
of inflammatory changes.  Dr. C. indicated that there was 
decreased motor strength in the upper and lower extremities, 
consistent with sickle cell trait.

In May 2001, the veteran underwent another QTC examination.  
Review of his records revealed a history of fibromyalgia, 
hypertension, and coronary artery disease.  There was no 
specific current diagnosis for the veteran's upper and lower 
extremity weakness.  He reported pain in his lower 
extremities.  The veteran was quite weak and tired all the 
time.  He denied a history of paraesthesias or numbness. 
According to the veteran, he was unable to ambulate much due 
to his progressive weakness.  With regard to his arthritis, 
the veteran reported constant pain in his shoulders, neck, 
elbows, wrists, hips, knees, and ankles.

With regard to his heart disease, the veteran denied any 
chest pains or shortness of breath; however he had both in 
the past.  The veteran stated he was diagnosed with coronary 
artery disease in 1993.  It was noted that he had a history 
of fatigue.  The veteran was also diagnosed with hypertension 
in 1993.  He was able to perform his activities of daily 
living.

As to the veteran's claimed upper and lower extremity 
weakness, detailed neurological examination did not reveal 
any focal weaknesses.  The examiner could not entertain a 
diagnosis at that time.

For the veteran's claimed arthritis, the diagnosis was 
arthralgia most likely due to fibromyalgia.  Subjectively, 
the veteran complained of pain. Objectively, he had decreased 
range of motion of a few joints with some tenderness.

As to the veteran's heart disease, the diagnosis was left 
ventricular hypertrophy and coronary artery disease.  The 
examiner also diagnosed hypertension.

In an August 2001 addendum, the physician that conducted the 
veteran's May 2001 examination opined that the veteran's 
claimed arthritis, hypertension, weakness in the upper and 
lower extremities, and heart were more likely than not 
unrelated to the service-connected disability of sickle cell 
trait.  The examiner explained that sickle cell trait was not 
a cause for abnormalities in the blood count and did not 
produce vaso-occlusive symptoms under physiologic conditions.  
It did not adversely affect the individual's life expectancy.  
There appeared to be no increased risk for individuals with 
sickle cell train since it was not seen as a disease. There 
were no secondary effects if an individual had sickle cell 
trait.

In October 2003, the veteran underwent another QTC 
examination which was again conducted by Dr. L.C.  At that 
time, the veteran complained of arthralgia and myalgia since 
service.  He believed it was related to his sickle cell 
condition.  The condition was generalized and associated with 
easy fatigability, sleep disturbance, stiffness, anxiety, and 
depression.  Dr. C. extensively reviewed the veteran's 
previous medical records.  The diagnoses were sickle cell 
trait and fibromyalgia.

Examination of the veteran's musculoskeletal system revealed 
multiple trigger tender points, consistent with fibromyalgia.  
Dr. C. opined that the fibromyalgia was not a condition 
secondary to the veteran's sickle cell trait because, people 
with sickle cell traits, unlike those with sickle cell 
disease, did not experience sickle cell crises unless they 
were placed in extremely hypoxic conditions.  The symptoms of 
severe bone pain and joint pain was generally not seen in 
patients with sickle cell traits.  Fibromyalgia was a group 
of disorders that involved pain of the muscles and fibrosis 
tissue, without associated inflammation or any relation to 
vascular compromise.  Therefore, the veteran's fibromyalgia 
was more likely than not unrelated to his sickle cell trait.  
It was also more likely than not that the veteran's 
fibromyalgia did not have its onset while in service.  While 
the veteran complained in service of low back pain, there was 
no documentation or indication of any other joint or muscle 
involvement.  The examiner therefore concluded that the 
veteran's fibromyalgia did not begin during service, nor was 
there any medical record that it began prior to August 1971.

As per the directives of the Board's February 2006 remand 
decision, in May 2007, Dr. L.C., the examiner from the 
veteran's July 2000 and October 2003 QTC examinations, 
provided an opinion regarding the pertinent question of 
whether it was at least as likely as not (50 percent or more 
likelihood, that any of the veteran's claimed disabilities 
(arthritis or fibromyalgia, a heart condition, hypertension, 
and weakness of the extremities) that may be present were 
caused or aggravated by the veteran's service-connected 
splenectomy.  In regard to the veteran's claimed arthritis, 
Dr. C. stated that there was no documentation of 
osteoarthritis in the veteran's service medical records and, 
as such, the veteran's claimed disability of arthritis did 
not have its onset in the military service.  In addition, Dr. 
C. noted that because individuals with sickle cell trait did 
not experience vaso-occlusive disease causing bone 
infarction, that veteran's osteoarthritis condition was less 
likely than likely caused by or related to his sickle cell 
trait or the splenectomy.  Dr. C. indicated that with similar 
argument, the veteran's fibromyalgia condition was less than 
likely related to or caused by the sickle cell trait or 
splenectomy in the service.  According to Dr. C., it was 
documented in the medical records that the veteran had had 
fibromyalgia since 1990.  Dr. C. noted that there was no such 
documentation in the service records, including the veteran's 
exit physical in July 1970, at which time there was no report 
of any musculoskeletal abnormality.  According to Dr. C., 
fibromyalgia was a group disorder that involved pain of the 
muscle and fibrous tissues, without associated inflammation 
or any relation to vascular compromise.  Thus, Dr. C. opined 
that the veteran's fibromyalgia condition was less than 
likely related to his sickle cell trait or splenectomy.  Dr. 
C. further opined that it was also not likely that the 
veteran's fibromyalgia had its onset in the military service.  

In regard to the veteran's hypertension, Dr. C. indicated 
that the evidence of record showed that as early as April 
2001, the veteran was documented to have hypertension.  Dr. 
C. stated that upon a review of the veteran's service medical 
records, there was no documentation of any hypertension or 
heart disease.  Thus, Dr. C. opined that the veteran's 
hypertension and heart condition did not have their onset in 
the military service.  In addition, Dr. C. reported that the 
veteran's claimed disabilities of hypertension and heart 
condition were not related to the service-connected sickle 
cell trait and splenectomy because cardiovascular 
complications were observed in individuals with sickle cell 
disease, causing infarction of the vessels of the 
cardiopulmonary vasculature.  That condition was not observed 
in individuals with sickle cell trait.     

With respect to the veteran's claimed disability of weakness 
of the extremities, Dr. C. noted that the veteran was 
initially documented to have such complaints in service in 
1968.  At that time, he had a neurological evaluation 
performed by a specialist, who found no evidence of 
neurological deficits or neurological disease.  According to 
the neurological note, dated in September 1968, the veteran 
was found to have exaggeration of his clinical symptoms.  The 
veteran's neurological examination was completely normal 
without deficits.  The veteran was found to have no disc or 
neurologic disease.  In his subsequent medical records, there 
was no clear documentation of any pathology or diagnosis 
given for the weakness of extremities.  Although weakness of 
extremities could be seen in individuals with vasco-occlusive 
disease, that condition was present in those with sickle cell 
disease and not sickle cell trait.  Thus, Dr. C. opined that 
the veteran's claimed disability of weakness of the 
extremities was less than likely caused by or related to his 
sickle cell trait or splenectomy condition.  Dr. C. further 
stated that since the veteran's claimed disabilities of 
arthritis, fibromyalgia, heart condition, and hypertension 
were not present in the military service, i.e., prior to his 
splenectomy, those conditions were not aggravated by his 
splenectomy or sickle cell traits.  Dr. C. also reported that 
the splenectomy itself was not known to cause arthritis, 
fibromyalgia, heart disease or hypertension.   


III.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

For certain chronic disorders, including arthritis, 
arteriosclerosis, and cardiovascular- renal disease, to 
include hypertension, service connection may be granted if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service- connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.
IV.  Analysis

Arthritis, Fibromyalgia,
Heart Disease, and Hypertension

Following a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for arthritis, 
fibromyalgia, heart disease and hypertension.  The service 
medical records, including the July 1970 separation 
examination, are negative for any findings that were 
attributed to arthritis, fibromyalgia or cardiovascular 
disease, to include arteriosclerotic heart disease and 
hypertension.  At the time of the separation examination, 
while the veteran reported a history of palpitation or 
pounding heart, cramps in his legs, back trouble, and swollen 
or painful joints, clinical evaluation of his heart, spine, 
musculoskeletal system and vascular system were normal.  
Therefore, none of these disorders are shown during service.  
See 38 C.F.R. § 3.303.  The first evidence of any of the 
claimed conditions is found, at the earliest, in VA 
outpatient treatment records, beginning in December 1990, 
when the veteran was diagnosed with and treated for 
fibromyalgia, hypertension, and arteriosclerotic heart 
disease.  In addition, an August 1991 x-ray of the veteran's 
cervical spine was reported to show degenerative arthritis of 
the cervical spine.  Accordingly, the earliest medical 
evidence of any of the claimed conditions is more than 20 
years after his separation from active duty service.  This 
lengthy period without relevant findings is evidence that 
there has not been a continuity of symptomatology, and it 
weighs against the claims.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

The Board also notes that, as there is no medical evidence of 
arthritis or cardiovascular disease, to include 
arteriosclerotic heart disease and hypertension, within one 
year subsequent to service discharge, the presumptive 
provisions for these diseases found in 38 C.F.R. §§ 3.307 and 
3.309 are not applicable.  

In this case, there is no medical evidence or competent 
opinion of record which links a current diagnosis of 
arthritis of any joint, fibromyalgia, heart disease or 
hypertension to the veteran's period of active military 
service.  In addition, there is also no competent medical 
evidence or record which shows that the veteran's service-
connected splenectomy-sickle cell trait caused or aggravated 
any of these disorders.  The overwhelming preponderance of 
the medical evidence, to include the competent opinions, 
addressing the pertinent direct and secondary service 
connection questions at hand weigh against the contended 
causal relationships.  In the veteran's September 1997 VA 
examination, the pertinent diagnoses were degenerative 
osteoarthritis and fibromyalgia, and the examiner opined that 
the veteran's joint problems were most likely unrelated to 
his sickle cell trait.  In the August 2001 addendum to the 
May 2001 QTC examination report, the examiner from the 
veteran's May 2001 QTC examination opined that the veteran's 
arthritis, hypertension and heart problems were more likely 
than not unrelated to the service-connected sickle cell 
trait.  In addition, in the October 2003 QTC examination 
report, Dr. C. opined that fibromyalgia was not a condition 
secondary to the veteran's sickle cell trait and that it was 
more likely than not that the veteran's fibromyalgia did not 
have its onset while in service.  While the veteran 
complained in service of low back pain, a diagnosis of an 
underlying joint or muscle disease was not recorded.  
Moreover, in a May 2007 addendum to the October 2003 QTC 
examination report, Dr. C. opined that given that there was 
no documentation of osteoarthritis in the veteran's service 
medical records, the veteran's claimed arthritis did not have 
its onset in the military service.  Dr. C. further concluded 
that the veteran's arthritis was less likely than likely 
caused by or related to his service-connected sickle cell 
trait or splenectomy and that the veteran's fibromyalgia was 
less than likely related to or caused by the service-
connected sickle cell trait or splenectomy.  It was also Dr. 
C.'s opinion that the veteran's hypertension and heart 
disease did not have their onset during service and that they 
were not related to the his service-connected sickle cell 
trait or splenectomy.  Dr. C. added that the veteran's 
arthritis, fibromyalgia, heart disease and hypertension were 
not aggravated by his splenectomy or sickle cell trait.       

The Board has considered the veteran's statements to the 
effect that his arthritis, fibromyalgia, heart disease and 
hypertension are either linked to his period of active 
military service, or, in the alternative, were caused or 
aggravated by his service-connected splenectomy or sickle 
cell trait.  In this regard, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involve a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise to diagnose the diseases at issue or provide an 
opinion on the causation of any of these diseases and it is 
not contended otherwise.  Id.; see also, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, his 
opinions that these disabilities are either linked to her 
period of active military service, or, in the alternative, 
were caused or aggravated by his service-connected 
splenectomy or sickle cell trait is not competent evidence.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection for arthritis, fibromyalgia, a heart 
disease and hypertension, all to include as secondary to his 
service-connected splenectomy or sickle cell trait.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application and the 
claims must be denied.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Weakness of the Extremities

The veteran contends that he currently has a chronic 
disability manifested by weakness of the extremities that is 
either related to his active military service or related to 
his service-connected splenectomy or sickle cell trait.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, there is no competent medical evidence showing 
a current diagnosis of a chronic disability manifested by 
weakness of the extremities.  The veteran's service medical 
records are negative for such a diagnosis.  In the veteran's 
July 1970 separation examination, although he stated that he 
had swollen or painful joints and cramps in his legs, his 
musculoskeletal system and vascular system were clinically 
evaluated as normal and there was no assessment of an 
underlying chronic disease or disability manifested by 
weakness of any extremity.  In addition, in a September 1971 
VA examination, although the veteran complained of joint 
pains and cramps in his hands, arms, and lower extremities, 
following the physical examination, the examiner concluded 
that there was no organic reason for the complaints noted in 
the examination report.  Moreover, in a May 2001 QTC 
examination report, the examiner noted that a neurological 
examination of the veteran did not reveal any focal 
weaknesses.  The examiner concluded that he could not 
entertain a diagnosis at that time.  

In this case, the only evidence of record supporting the 
veteran's claim is his own lay opinion that he currently has 
a chronic disability manifested by weakness of the 
extremities which is related to his military service, or, in 
the alternative, related to his service-connected splenectomy 
or sickle cell trait.  While the veteran is competent to 
state that he experiences weakness in the extremities, the 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide a medical diagnosis of an underlying 
disease productive of weakness of the extremities, or to 
provide a medical nexus opinion.  It is now well established 
that a lay person such as the veteran is not competent to 
opine on medical matters such as diagnoses or etiology of 
medical disorders and his opinion that he currently has a 
disability manifested by weakness of the extremities is 
therefore entitled to no weight of probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 2 
Vet. App. at 492, 494-95.

In light of the above, the Board finds that there is no 
medical evidence of record showing a current medical 
diagnosis of a chronic disability manifested by weakness of 
the extremities.  The Board recognizes that in the July 2000 
QTC examination report, Dr. C. stated that upon physical 
examination, the veteran had decreased motor strength in the 
upper and lower extremities, consistent with sickle cell 
trait.  However, a symptom, such as pain alone or weakness, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In addition, 
the Board notes that in the May 2007 addendum, Dr. C. 
clarified her opinion and reported that there was no clear 
documentation of any pathology or diagnosis given for the 
veteran's weakness of extremities.  Regardless, even if an 
underlying disability was found, Dr. C. opined that the 
veteran's claimed disability of weakness of the extremities 
was less than likely caused by or related to his sickle cell 
trait or splenectomy condition and she provided a rationale 
for that opinion.  As there is no medical evidence of record 
showing a current medical diagnosis of a chronic disability 
manifested by weakness of the extremities, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for the claimed 
disability.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 49 (1990).


ORDER

Entitlement to service connection for fibromyalgia and 
arthritis, including degenerative changes of the cervical 
spine, to include as secondary to a service-connected 
splenectomy or sickle cell trait, is denied.  

Entitlement to service connection for a heart condition, to 
include arteriosclerotic heart disease, including as 
secondary to service-connected splenectomy-sickle cell trait, 
is denied.     

Entitlement to service connection for hypertension, including 
as secondary to service-connected splenectomy-sickle cell 
trait, is denied.  

Entitlement to service connection for weakness of the 
extremities, to include as secondary to service-connected 
splenectomy-sickle cell trait, is denied.


REMAND

Turning next to the remaining issue on appeal, entitlement to 
an initial evaluation in excess of 10 percent for a mid-line 
laparotomy scar, status post splenectomy, the Board notes 
that in a March 2003 statement, the veteran expressed his 
disagreement with the 10 percent rating assigned for his mid-
line laparotomy scar in a December 2002 rating action.  The 
RO has not yet issued a statement of the case (SOC) with 
respect to the issue of entitlement to an initial evaluation 
in excess of 10 percent for a mid-line laparotomy scar.  
Under these circumstances, the Board must remand this issue 
so that the RO can provide the veteran an SOC, and afford him 
an opportunity to perfect an appeal thereafter by filing a 
timely substantive appeal.  Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC to the veteran 
that addresses the issue of entitlement to 
an initial evaluation in excess of 10 
percent for a mid-line laparotomy scar, 
status post splenectomy.  The veteran 
should also be informed of the 
requirements to perfect his appeal with 
respect to this issue.  If, and only if, 
the veteran perfects an appeal by the 
submission of a timely substantive appeal, 
this issue should be returned to the Board 
for appellate review.  38 C.F.R. §§ 
20.202, 20.302 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


